IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0660
                              Filed February 8, 2017


MONSANTO, Employer, and INDEMNITY INSURANCE CO.
OF N. AMERICA, Insurance Carrier,
      Petitioners-Appellants,

vs.

MARIA DELGADO,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Karen A. Romano,

Judge.



       An employer appeals from the ruling on petition for judicial review of

agency action. AFFIRMED.




       Caroline M. Westerhold and Michael D. Sands of Baylor, Evnen, Curtiss,

Grimit & Witt, L.L.P., Lincoln, Nebraska, for appellants.

       Eric J. Loney of Loney & Schueller, L.L.C., West Des Moines, for appellee.




       Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                         2


MULLINS, Judge.

          This is an administrative appeal challenging a decision of the Iowa

Workers’ Compensation Commissioner.          In September 2012, Maria Delgado

suffered a work-related injury. Delgado recalled reporting pain to her left wrist,

arm, shoulder, and neck. She returned to work on the day of the injury but later

sought medical care. Delgado’s employer, Monsanto, stipulated the injury to her

wrist and arm caused temporary disability, but the employer denied she suffered

a work-related injury to her shoulder and neck. The deputy commissioner found

Delgado proved her left wrist, arm, shoulder, and neck complaints were causally

connected to her work injury, and the employer was liable for the independent

medical examination and Delgado’s prior medical expenses in treating her injury.

Furthermore, because Delgado was in need of further care for her conditions, the

deputy concluded Delgado was not at maximum medical improvement and was

entitled to a running healing period award commencing September 12, 2013, and

continuing until the appropriate requirements for termination were met.       The

commissioner affirmed the decision.      The district court affirmed the agency’s

action.

          “The appeal is controlled by our scope of review.   A court’s review of

agency action is severely circumscribed.”      Sellers v. Emp’t Appeal Bd., 531

N.W.2d 645, 646 (Iowa Ct. App. 1995). “On appeal, we apply the standards of

[Iowa Code] chapter 17A [(2013)] to determine whether we reach the same

conclusions as the district court. If we reach the same conclusions, we affirm;

otherwise we may reverse.” Mike Brooks, Inc. v. House, 843 N.W.2d 885, 888

(Iowa 2014). “The administrative process presupposes judgment calls are to be
                                           3

left to the agency.    Nearly all disputes are won or lost there.”         Sellers, 531

N.W.2d at 646 (citation omitted).

       On appeal, the employer claims substantial evidence does not support the

agency’s findings that Delgado suffered a work-related injury to her left shoulder

and neck, Delgado had not reached maximum medical improvement (MMI), and

Delgado was entitled to reimbursement for past and future medical expenses.

The employer contends, for the same reason, the agency’s decision is irrational,

illogical, and wholly unjustifiable.1 “‘Substantial evidence’ means the quantity

and quality of evidence that would be deemed sufficient by a neutral, detached,

and reasonable person, to establish the fact at issue when the consequences

resulting from the establishment of that fact are understood to be serious and of

great importance.”     Iowa Code § 17A.19(10)(f)(1).         On substantial-evidence

review, we do not reassess the evidence or make our own determination of the

weight to be given to various pieces of evidence. See Cedar Rapids Cmty. Sch.

Dist. v. Pease, 807 N.W.2d 839, 849 (Iowa 2011). Instead, the agency’s findings

are broadly construed to uphold the decision made.            See Schutjer v. Algona

Manor Care Ctr., 780 N.W.2d 549, 558 (Iowa 2010).

       In reaching its decision, the agency carefully assessed the medical

evidence as reflected in Delgado’s medical records and the opinions of different

1
  The employer also challenges the deputy commissioner’s denial of its motion to
continue filed shortly before hearing upon its discovery that Delgado had received
chiropractic treatment. Relevant to this claim, we observe the deputy commissioner left
the record open for sixty days after the hearing to allow the employer additional time to
submit additional evidence, which it did. The commissioner determined no prejudice
was caused to the employer by the deputy’s denial of the motion to continue; the district
court agreed. We find no abuse of discretion in the agency’s ruling and affirm on this
issue. See Madison Silos, Div. of Martin Marietta Corp. v. Wassom, 215 N.W.2d 494,
499 (Iowa 1974) (setting forth standard of review in court’s ruling on a motion for
continuance); Ragan v. Petersen, 569 N.W.2d 390, 393 (Iowa Ct. App. 1997) (same).
                                           4


physicians, including Drs. Tijmes, Ronan, Wilkinson, and Stoken. The agency

credited some of the medical opinions over others based on consistent medical

records showing pain in Delgado’s shoulder and neck throughout her treatment

and based on whether the opinions were supported or corroborated by Delgado’s

testimony—which the agency found to be credible—regarding her symptoms.

       “Medical causation presents a question of fact that is vested in the

discretion of the workers’ compensation commission.” Pease, 807 N.W.2d at

844. While there may be evidence in the record contrary to the agency’s findings

and conclusions, “[e]vidence is not insubstantial merely because it would have

supported contrary inferences.” Wal-Mart Stores, Inc. v. Caselman, 657 N.W.2d

493, 499 (Iowa 2003). The question is not whether the evidence would support a

different finding, the question is whether the evidence supports the finding

actually made. See Larson Mfg. Co. v. Thorson, 763 N.W.2d 842, 850 (Iowa

2009). We conclude the agency’s decision is supported by substantial evidence

and is not irrational, illogical, or wholly unjustifiable. Accordingly, we affirm the

district court’s decision on judicial review.

       AFFIRMED.